Motion by defendant pro se for leave to appeal as a poor person from an order denying an application under article 78 CPLR to recover property from the police property clerk of the City of New York, denied upon the ground that defendant is barred from bringing this proceeding by section 510 of the Penal Law. This denial is without prejudice to proceedings on defendant’s behalf with respect to whatever other rights he may have including those under article 14 of the Correction Law. Concur — Breitel, J. P., Rabin, Valente, Eager and Bastow, JJ.